Citation Nr: 1441005	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-25 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus

2. Entitlement to special monthly compensation (SMC ) for the Veteran's spouse based on need for aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1983 to December 1986, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Texas Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2013.  A transcript of the hearing is of record.  

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset in active military service.

2.  The Veteran's wife is not able to care for her daily needs and protect herself from the hazards incident to her environment.



CONCLUSIONS OF LAW

1.  Service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria are met for SMC based on the need for regular A&A of the Veteran's spouse.  38 U.S.C.A. §§ 1114, 1115, 5107 (West 2002 & 2013); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claims are being granted.  See, e.g., 38 C.F.R. § 20.1102 (2013) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

II. Service Connection

The Veteran maintains that he experienced acoustic trauma during active service, in particular exposure to vehicle engine noise, aircraft noise, weapons and armament noise as a result of his proximity to training exercises, and helicopter noise.  He testified that he experienced ringing in his ears immediately following such acoustic trauma that has continued intermittently since that time, worsening recently.  

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Initially, the Board notes that the Veteran's service treatment records (STRs) are unavailable for review.  Specifically, a December 2005 Formal Finding of Unavailability determined that all efforts to obtain the Veteran's STRs have been exhausted and that future attempts would be futile, as the records are not available.  In a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005)..   

The July 2010 VA examining audiologist, who reviewed the claims folder and the Veteran's clinical history, opined that, since the Veteran's service treatment records were unavailable for review, the issue as to the etiology of the Veteran's tinnitus could not be determined without resort to speculation.  The examiner, however, proceeded to opine that the Veteran's tinnitus was less likely than not related to in-service acoustic trauma.  The examiner apparently based this opinion on a lack of 

reports of tinnitus in the available post-service treatment records and the Veteran's statement that he experienced tinnitus in his left ear, occurring every other day for the past year. 

However, the Veteran, in August 2013, testified before the undersigned that he first experienced ringing in both ears immediately following noise exposure during his active service and that ringing has continued intermittently since that time, only recently become disruptive in nature.  Due to the subjective nature of tinnitus, the Veteran, as a layperson is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, the Board finds that the Veteran's statements that tinnitus symptoms existed since active service are competent and credible evidence of a continuity of symptoms of tinnitus since his active service.  Id.; see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  See, too, Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  The mere absence of documentation of tinnitus in the service treatment records does not by itself contradict her otherwise credible testimony.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible).  

Thus, considering the absence of his service treatment records, the stated inability of the VA examiner to opine as to the etiology of his tinnitus without resort to speculation, and the positive nexus to service established by credible lay statements of a continuity of symptoms since active service, and resolving all doubts in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether his tinnitus had its onset during service and continued since that time.  Accordingly, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303


III.  Spousal Aid and Attendance (A&A).

The Veteran also contends that SMC in the form of aid and attendance is warranted for his spouse.  The evidence of record establishes that the Veteran's wife has been diagnosed with chronic debilitating pain (fibromyalgia), diabetes mellitus, hypertension, coronary artery disease, anxiety, and depression.  The Veteran maintains that she is unable to care for herself due to symptoms associated with her various medical conditions.

Under 38 C.F.R. § 3.351(a)(2), increased compensation is payable to a Veteran by reason of the Veteran's spouse being in need of aid and attendance.  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A Veteran or a Veteran's spouse will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in § 3.352(a). 

In turn, 38 C.F.R. § 3.352(a) provides that the following criteria will be accorded consideration in determining the need for regular aid and attendance:

(1)  inability of the claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; 

(2)  frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); 

(3)  inability of the claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; 

(4)  inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated in § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran or the Veteran's spouse is unable to perform should be considered in connection with his condition as a whole.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for A&A).  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular A&A, not that there be a constant need.  However, the finding must be based on the actual requirement of personal assistance from others.

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran or the Veteran's spouse is in need of regular A&A of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  That claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).


As an initial matter, the Board notes that the evidence does not establish that the Veteran's spouse has a visual acuity of 5/200 or less in both eyes.  Moreover, the evidence does not indicate that she is currently, or has ever been, a patient in a nursing home.  See 38 C.F.R. § 3.351(c)(1), (2).  Therefore, SMC based on A&A is not warranted on these bases.  

Affording the Veteran the benefit of the doubt, however, the Board finds that the evidence is at least in relative equipoise as to whether his wife is in need of regular aid and attendance.  In this regard, her private physician specifically found that she is "in need of the Aid or Attendance of someone else in ordinary activities of daily living."  See November 2010 Statement of J.G., M.D.  However, in this statement, her private physician, J.G., M.D., noted that she was able to dress and undress herself, to keep herself ordinarily clean and presentable, to attend to the needs of nature unassisted, and to physically and mentally protect herself from the hazardous of everyday life.  See 38 C.F.R. § 3.352(a).  

Despite this, in the August 2013 Board hearing, the Veteran's wife testified that her medical conditions have progressively worsened since the Veteran filed the claim for SMC.  As a result of this, she requires the assistance of another in "most activities of daily living," including cooking, cleaning, dressing and undressing, and ambulating, as her condition affects her balance.  See 38 C.F.R. § 3.352(a).  In this regard, she is competent, even as a lay person, to report on that as to which she has personal knowledge, such as requiring assistance with activities of daily living including dressing and undressing, and requiring attendance to avoid falling.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994) and Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  And the Board also finds her assertions concerning this to be credible, therefore ultimately probative evidence in support of this claim, since they are consistent with and supported by the other evidence of record, including specifically the determination of her treating physician that she requires the regular aid and attendance of another in ordinary activities of daily living.  Id.  See also Rucker v. Brown, 10 Vet. App. 67 (1997).


Accordingly, based on her credible reports regarding her condition, and bolstered by the findings of her treating physician, the Board finds that the Veteran's spouse requires care or assistance on a regular basis to include help dressing and undressing, and attending to various other activities of daily living.  She also needs assistance on a regular basis to protect herself from the hazards or dangers incident to her daily environment.  The evidence is thus at least in equipoise regarding whether the Veteran's wife meets the factual criteria for an award of SMC based on the need for aid and attendance, and the Board will resolve any doubt in favor of the Veteran and grant the claim.  See 38 C.F.R. § 3.352(a).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to SMC based on the need for aid and attendance for a spouse is granted. 




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


